Citation Nr: 0723604	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In further support of his claim, the veteran testified at a 
videoconference hearing in December 2006 before the 
undersigned Veterans Law Judge of the Board.

For reasons that will be explained, the Board is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

A recent letter from the veteran's representative - received 
at the RO in June 2007, which in turn was forwarded to the 
Board and received here in July 2007, indicates there are 
treatment records at a local Vet Center that are relevant to 
the veteran's claim and, therefore, need to be obtained 
before deciding his appeal.  The claims file contains his VA 
outpatient treatment records and a report from his counselor 
at the Vet Center, but not any counselling records generated 
and maintained by the Vet Center.  So there are still 
additional records to obtain.  See 38 C.F.R. § 3.159(c) 
(2006).

Also, since it has been over two years since his last VA 
compensation examination, and he believes his PTSD is now 
significantly worse, the veteran should be reexamined to 
assess the current severity of this condition.  See 38 
U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain all additional records 
concerning the veteran's treatment for 
PTSD at the Vet Center in Portland, ME, 
as well as his VA outpatient mental health 
treatment records not already on file, and 
once obtained put these additional records 
in his claims file for consideration in 
his appeal.

2.  Schedule the veteran for a VA 
psychiatric evaluation to assess the 
current severity of his PTSD.  All 
indicated tests should be performed and 
all clinical findings reported in detail.  
The examining psychiatrist should 
specifically comment whether the veteran 
is able to secure and maintain 
substantially gainful employment and the 
affect his PTSD has on his other 
occupational and social functioning.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and the score 
should be explained.  If it is 
significantly different than other scores 
on file, discuss the possible reasons for 
the discrepancy.

The examiner should also comment on the 
etiology of the veteran's alcohol abuse - 
in terms of whether it is as likely as not 
(meaning 50 percent or more probable) 
a component of his service-connected PTSD, 
or is it instead a separate clinical 
entity not otherwise causally related to 
his PTSD or military service.  If not a 
component of the PTSD, i.e., part and 
parcel of it, the examiner should assign a 
separate GAF score solely accounting for 
the social and occupational impairment 
attributable to the service-connected PTSD 
vis a vis any nonservice-connected 
psychiatric or physical impairment 
pathology.  Discuss the rationale of the 
opinion, whether favorable or unfavorable.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



